DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 12/09/2020 does not place the Application in condition for allowance.
Claims 11-22 are currently pending.  In response to Office Action mailed on 10/05/2020, Applicant has amended claims 11 and 14, and canceled claim 23.

Status of the Rejections
Due to Applicant’s amendment of claims 11 and 14, all rejections from the Office Action mailed on 10/05/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “at least one of a metal-ligand compound and an anode active material” in lines 2-3, which implies that the redox flow battery comprises (a) metal ligand compound, (b) an anode active material or (a) and (b). The claim also recites “an anode electrolyte comprising the anode active material” in line 6, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites that “an electrolyte comprising the cathode active material constitutes a cathode” in lines 2-3, which renders the claim indefinite.  It is not clear whether the “electrolyte” as recited in the instant claim is same as “cathode electrolyte” of claim 1 (lines 6-7) or a different electrolyte. 

Prior Art Rejections
The Search did not reveal any pertinent art that discloses a redox flow battery as required by instant claim 11 and the dependent claims 12-22.
Chase et al. (US 2012/0028137 A1) is the closest prior art that discloses a metal-air-battery (fig. 1, Abstract, [0016], [0055], [0060-0068], [0071-0072] and [0131]) comprising N,N,N',N'-tetramethyl-p-phenylenediamine-based organic compound (substituted phenylenediamine as disclosed in [0071-0073] includes N,N,N',N'-tetramethyl-p-phenylenediamine-based organic compound – for example, see example 5 as disclosed in [0131]). Chase further discloses that the battery includes metal-ligand compound ([0101-0103]).  Although Chase discloses the metal-air-battery uses the specific compound as claimed, Chase does not disclose that claimed potential difference between an oxidation reaction and a reduction reaction of an anode electrolyte material comprising the anode active material and a cathode electrolyte comprising the cathode active material. Since the redox flow battery and metal-air-battery are fundamentally different in configuration and operation mechanisms, it cannot be construed that the potential difference in the battery of Chase is inherently or implicitly 1.4V or more (see Remarks as filed on 12/09/2020). 

Response to Arguments
Applicant's arguments with respect to claims 11-12 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Chase does not disclose a redox flow battery as claimed. This arguments is persuasive and is moot in view of the withdrawal of the rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0077084 A1 to Christensen et al. or  US 2012/0077068 A1 to Wang et al. discloses a redox flow battery comprising cathode active material and anode active material.  However, none of the references fails to disclose that the cathode active material comprises N,N,N',N'-tetramethyl-p-phenylenediamine-based organic compound.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721